 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 903 
In the House of Representatives, U. S.,

November 7, 2009
 
RESOLUTION 
 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3962) to provide affordable, quality health care for all Americans and reduce the growth in health care spending, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution, perfected by the modification printed in part B of such report, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) four hours of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce, the chair and ranking minority member of the Committee on Ways and Means, and the chair and ranking minority member of the Committee on Education and Labor; (2) the further amendment printed in part C of the report of the Committee on Rules, if offered by Representative Stupak of Michigan or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 of rule XXI, shall be considered as read, shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; (3) the further amendment in the nature of a substitute printed in part D of the report of the Committee on Rules, if offered by Representative Boehner of Ohio or his designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (4) one motion to recommit, with or without instructions, which shall be considered as read. 
2.During consideration of an amendment printed in the report of the Committee on Rules accompanying this resolution, the Chair may postpone the question of adoption as though under clause 8 of rule XX. 
3.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3961) to amend title XVIII of the Social Security Act to reform the Medicare SGR payment system for physicians. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit. 
4.In the engrossment of H.R. 3961, the Clerk shall—
(1)add the text of H.R. 2920, as passed by the House, as new matter at the end of H.R. 3961; 
(2)conform the title of H.R. 3961 to reflect the addition to the engrossment of the text of H.R. 2920; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
 
Lorraine C. Miller,Clerk.
